Order entered December 9, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-01144-CR

                          ERNEST EDWARD GAINES, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F05-56570-S

                                         ORDER
         On the Court’s own motion, we ORDER appellant’s brief filed as of the date of this

order.


                                                    /s/   ADA BROWN
                                                          JUSTICE